Citation Nr: 1612483	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  93-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease or diabetes mellitus, type II, or in the alternative, claimed as due to exposure to herbicides. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, or in the alternative, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that further development is necessary prior to appellate review.  

Service connection may be established on a secondary basis when a service-connected disability either causes or aggravates (permanently increases in severity beyond its natural course) a non-service-connected disability.  38 C.F.R. § 3.310 (2015).  


The Veteran contends, in effect, that he is entitled to service connection for hypertension as secondary to his heart disease or his diabetes mellitus, including based on aggravation.  (He had earlier in the claim asserted a theory of entitlement based on herbicide agent exposure.)  He testified before the undersigned that he was diagnosed and treated for hypertension following his heart attack in 1986, suggesting that this contemporaneity may imply causation. 

The Veteran testified that he was diagnosed with erectile dysfunction in 2004, but that he had the condition prior to that time.  He further testified that his diabetes was first identified during a hospitalization, and his release from the hospital had been delayed because elevated blood sugar was discovered.  He added that he had erectile dysfunction prior to the discovery of his diabetes.  

Also in testimony, the Veteran expressed his belief that his treating VA physicians had noted in the record their belief that his diabetes mellitus had caused or aggravated his hypertension and erectile dysfunction.   A review of relevant records does not reveal such a notation.

A VA examination was conducted in November 2012 to address whether his claimed hypertension and erectile dysfunction were causally related to his service-connected diabetes mellitus.  The examiner noted that the Veteran's diabetes mellitus was being treated with an oral hypoglycemic agent, and that the Veteran was to avoid strenuous occupational or recreational activities so as to avoid hypoglycemic episodes.  The examiner reported no other significant complications of the Veteran's diabetes mellitus.

The VA examiner in November 2012 opined that it was not at least as likely as not that the Veteran's diabetes mellitus had caused his erectile dysfunction, but did not address the likelihood that the Veteran's diabetes mellitus had aggravated his erectile dysfunction.  The November 2012 examiner did opine that it was not at least as likely as not that the Veteran's diabetes mellitus had caused or aggravated his hypertension.  However, the examiner did not support any of these opinions with any rationale.  The Board accordingly finds the November 2012 VA examination report to be inadequate for the Veteran's claims for service connection for both hypertension and erectile dysfunction.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (To be adequate for adjudicative purposes, a medical opinion must be supported by an analysis that can be weighed against contrary evidence.).

Accordingly, the case is REMANDED for the following action:

1. Obtain all new VA treatment records for the Veteran from April 2015 to the present, and associate them with the record.  

2. Thereafter, obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the record, who possesses the requisite expertise to address questions of causation or aggravation of hypertension and erectile dysfunction by the Veteran's service-connected diabetes mellitus.  The record must be made available to the examiner.  If deemed necessary, an in-person examination should be scheduled and any medically indicated tests should be conducted.  After review of the evidence, including the Veteran's January 2016 hearing testimony and pertinent treatment records, the examiner is asked to provide the following opinions:

Separately addressing hypertension and erectile dysfunction, is it at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disease or disability) by the Veteran's diabetes mellitus.  

A compete rationale (medical explanation) must be provided for each opinion expressed.  

3. Afford the Veteran a new VA examination from an appropriate VA clinician who possesses the requisite expertise to address questions of causation or aggravation of hypertension and erectile dysfunction by the Veteran's service-connected ischemic heart disease.  The record must be made available to the examiner.  Any necessary tests or studies should be conducted.  After review of the evidence, including the Veteran's January 2016 hearing testimony and pertinent treatment records, the examiner is asked to provide the following opinions:

Separately addressing hypertension and erectile dysfunction, is it at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disease or disability) by the Veteran's ischemic heart disease.  

A compete rationale (medical explanation) must be provided for each opinion expressed.  

4. Thereafter, readjudicate the claims.  If all the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




